DETAILED ACTION
1.	The Application filed on September 23, 2021 is acknowledged.  
Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANZAWA (US 2020/0309055 A1).
Regarding claim 1, ANZAWA discloses a misfire detection device [Figure 6] for an internal combustion engine (10), the internal combustion engine including cylinders [Figure 1], wherein the misfire detection device is configured to execute: a deactivating process that deactivates combustion control for air-fuel mixture in one or some of the cylinders [para. 0071]; and a determining process that determines whether a misfire has occurred using a magnitude of a rotation fluctuation amount related to a subject of a determination of whether a misfire has occurred [Figures 3 and 5], the determining process determines whether a misfire has occurred by evaluating the magnitude of the rotation fluctuation amount using a determination value independent from the rotation fluctuation amount [Figures 3 and 5], the determining process includes a deactivation-related setting process that sets a different determination value for each of a first cylinder and a second cylinder when the deactivating process is executed, wherein the deactivating process has not been executed in the first cylinder and the second cylinder [Figures 3 and 5], the rotation fluctuation amount is a change amount of an instantaneous speed variable, and the instantaneous speed variable indicates a speed in a case in which a crankshaft rotates in a rotation angle region that is less than or equal to an occurrence interval of a compression top dead center [see Figures 1-3, 5, 6 and para. 0064-0067, 0071-0086 and 0116-0118].  

Regarding claim 2, ANZAWA discloses wherein36P 1P20200474US a compression top dead center of the first cylinder occurs subsequent to a compression top dead center of a cylinder subject to the deactivating process, and a compression top dead center of the second cylinder occurs subsequent to the compression top dead center of the first cylinder [see Figures 1-3, 5, 6 and para. 0064-0067, 0071-0086 and 0116-0118].  

Regarding claim 3, ANZAWA discloses wherein the deactivation- related setting process includes setting a determination value of the first cylinder and a determination value of the second cylinder to be independent from a determination value in a case in which the deactivating process is not executed [see Figures 1-3, 5, 6 and para. 0064-0067, 0071-0086 and 0116-0118].  

Regarding claim 4, ANZAWA discloses wherein the deactivation- related setting process includes a process that variably sets the determination value using at least one of a load variable or a rotation speed of the crankshaft, the load variable indicating load on the internal combustion engine [see Figures 1-3, 5, 6 and para. 0064-0067, 0071-0086 and 0116-0118].  

Regarding claim 5, ANZAWA discloses wherein the deactivating process includes changing a cylinder subject to deactivation of the combustion control, and the deactivation-related setting process includes: a process that sets the determination value to a different value depending on an angular interval between a compression top dead center of a cylinder subject to the determination of misfire and a compression top dead center of a cylinder subject to the deactivating process; and a process that sets the determination value to a different value when the cylinder subject to the determination of misfire is different, even if the angular 37P 1P20200474US interval between the compression top dead center of the cylinder subject to the determination of misfire and the compression top dead center of the cylinder subject to the deactivating process is identical [see Figures 1-3, 5, 6 and para. 0064-0067, 0071-0086 and 0116-0118].  

  Regarding claim 6, ANZAWA discloses wherein torque of an electric motor is transmissible to the crankshaft, and the misfire detection device is configured to execute a compensation torque operating process that adjusts the torque of the electric motor using a torque command value as an input, a compensation torque being superimposed on the torque command value, the compensation torque compensating for insufficiency of torque in a specific period subsequent to a compression top dead center of the one or some of the cylinders [see Figures 1-3, 5, 6 and para. 0041, 0064-0067, 0071-0086 and 0116-0118].  

Regarding claim 7, ANZAWA discloses wherein the determining process includes a process that determines whether a misfire has occurred by comparing the determination value with a relative magnitude of a comparison one of the rotation fluctuation amount and the rotation fluctuation amount related to a cylinder subject to the determination of whether the misfire has occurred, and the comparison one of the rotation fluctuation amount differs from the rotation fluctuation amount related to the cylinder subject to the deactivating process [see Figures 1-3, 5, 6 and para. 0064-0067, 0071-0086, 0099 and 0116-0118].  

Regarding claim 8, see discussion in claim 1.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
May 9, 2022




/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        May 10, 2022